Opinion by
Ford, J.
It was stipulated that the merchandise consists of hats or hoods, made of manila hemp, not blocked or trimmed, and not bleached, dyed, colored, or stained; that the case in question arrived at Los Angeles and was entered for consumption under entry DE 7224 on December 4, 1950, together with nine other cases of the same merchandise on the same invoice; that duty was deposited thereon at 15 percent, the rate then in effect on such merchandise under paragraph 1504 (b) (1), as modified, supra', that, because of inaccessibility, the involved case was over-carried to San Francisco, where it was transferred to another ship and returned to Los Angeles, where it was unladen; that the collector would not accept payment of duty under entry DE 7224 on the case over-carried, insisting that another entry be made and that duty be paid at 25 percent, the rate then in effect because of Presidential proclamation (T. D. 52587), terminating certain proclamations relating to concessions initially negotiated with China; and that entry DE 9641, the one in issue, was made in January 1951, duty being paid at 25 percent. Accepting the stipulation as a statement of fact, and following United States v. Grossfeld (1 Ct. Cust. Appls. 189, T. D. 31218) and Hale Co. et al. v. United States (11 Ct. Cust. Appls. 508, T. D. 39660), the claim of the plaintiff was sustained, the court holding that the merchandise covered by entry DE 9641 is controlled by the rate of duty in effect on the date the original entry was made and duty paid.